Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 10: a safety coupling is not shown in the drawings.
Claim 12: a feed drive for the quill guide is not shown in the drawings.
Claim 19: an accumulator is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the specification does not describe any structure for “a safety coupling” or how the safety coupling is attached to the structure of the drilling machine.  Additionally, a “safety coupling” is not shown in any of the drawings.
Regarding claim 12, the specification does not describe any structure for “a feed drive for the quill guide” or how the feed drive is attached to the quill guide and gears of the drilling machine.  Additionally, a “feed drive” is not shown in any of the drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the quill guide” which lacks antecedent basis rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehlein-Proctor (US 6,102,633).
Regarding claim 1, Uehlein-Proctor discloses a drilling machine 10, in particular a magnetic core drilling machine, the drilling machine comprising: a magnetic base 18 to detachably secure the drilling machine to a surface (Col. 3, Lines 12-23); a drive motor 30 arranged in a housing 14 and having a rotor shaft (Note: the shaft extending through motor 30) (See Figure 2) with a rotor shaft longitudinal axis that is connected in a power-transmitting manner via a gear mechanism 46 to a tool spindle 34 with a spindle longitudinal axis (See Figure 2); and a tool holder 98 connected to the tool spindle 34 to receive a drilling tool 102, wherein the spindle longitudinal axis is aligned substantially parallel to the longitudinal axis of the rotor shaft (See Figure 2), and wherein the tool spindle 34 is axially adjusted along the longitudinal axis of the spindle relative to the drive motor and the magnetic base (See Figure 2).  
Regarding claim 2, Uehlein-Proctor discloses wherein the drive motor 30 is designed as an electrically commutated drive motor (Col. 3, Lines 32-37).  
Regarding claim 3, Uehlein-Proctor discloses wherein the rotor shaft longitudinal axis is oriented radially offset to the spindle longitudinal axis (See Figure 2).  
Regarding claim 4, Uehlein-Proctor discloses wherein the gear mechanism 46 includes a first gear stage, a second gear stage and a third gear stage (Note: the gears connecting the motor and the spindle shaft) (See Figure 2).  
Regarding claim 5, Uehlein-Proctor discloses the first, second and third gear stages are arranged in a row arrangement (See Figure 2).  
Regarding claim 6, Uehlein-Proctor discloses wherein gear shaft of the first, second, and third gear stages lie in a plane with the rotor shaft longitudinal axis and the spindle longitudinal axis (See Figure 2).  
Regarding claim 7, Uehlein-Proctor discloses wherein meshing engagements of the gear stages are axially staggered (See Figure 2).  
Regarding claim 8, Uehlein-Proctor discloses wherein a meshing engagement of the first gear stage (Note: the gear meshing with the motor shaft) is closer to the magnetic base than a meshing engagement of the second gear stage (Note: the second gear meshing with the first gear stage and the third gear meshing with the spindle are axially further away from the base) and a meshing engagement of the third gear stage, and wherein the meshing engagement of the second gear stage is closer to the magnetic base than the meshing engagement of the third gear stage (Note: the second gear stage is radially closer to the base than the third gear stage) (See Figure 2).  
Regarding claim 9, Uehlein-Proctor discloses wherein, in the first gear stage, which is directly connected to the rotor shaft, a drive pinion, which is connected to the rotor shaft in a rotationally fixed manner, is connected to the output gear via an intermediate gear or via a drive belt (See Figure 2).  
Regarding claim 10, discloses wherein the gear shaft carrying the output gear of the first gear stage and the drive pinion of the second gear stage is assigned a safety coupling (See Figure 2) (Note: the first gear stage and the second gear stage are mounted with bearings which are being considered safety couplings).  
Regarding claim 13, Uehlein-Proctor discloses wherein an adjuster 150 is provided for axial adjustment of the tool spindle (Col. 4, Line 62-Col. 5, Line 5) (See Figures 1 and 2).  
Regarding claim 17, Uehlein-Proctor discloses wherein a handle 22 is provided, the handle being mountable on the housing (See Figures 1 and 2).
Regarding claim 18, Uehlein-Proctor discloses wherein the handle 22 is mounted on the housing to be axially adjustable (See Figures 1 and 2) (Note: handle 22 is moved axially to actuate the magnet of the base 18) (Col. 3,Lines 11-23).  
Regarding claim 20, Uehlein-Proctor discloses wherein drive electronics are provided, which are accommodated in the housing (Note: a switch 42 is provided for energizing a motor 30) (Col. 3, Lines 32-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor (US 6,102,633) in view of DE-20308443-U1, hereinafter DE’443.
Regarding claim 11, Uehlein-Proctor discloses the drilling machine of claim 1 as set forth above.  Uehlein-Proctor does not disclose a quill guide provided for axial adjustment of the tool spindle along the spindle longitudinal axis.  DE’443 discloses a drilling machine (See Figure 2) having a quill guide 20 for axial adjustment of a tool spindle 13 along a spindle longitudinal axis (See Figure 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Uehlein-Proctor, in view of DE’443, such that a quill guide is provided for axial adjustment of the tool spindle along the spindle longitudinal axis as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 12, Uehlein-Proctor discloses the drilling machine of claim 4 as set forth above.  Uehlein-Proctor does not disclose wherein a feed drive for the quill guide is assigned to the gear shaft carrying the output gear of the first gear stage and the drive pinion of the second gear stage.  DE’443 discloses a drilling machine (See Figures 1 and 2) including a feed drive 50,51 for a quill guide 20 wherein the feed drive 50 is assigned to a gear shaft (A) carrying an output gear of a first gear stage and a drive pinion of a second gear stage (See Figure 2) (See Abstract).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Uehlein-Proctor, in view of DE’443, to include a quill guide and a feed drive in order to provide a means of feeding the tool spindle along a spindle longitudinal axis.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor (US 6,102,633).
Regarding claim 14, Uehlein-Proctor discloses the drilling machine of claim 1 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Uehlein-Proctor such that a height of the drilling machine is 200 mm or less, or 180 mm or less, or 170 mm or less or 169 mm since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 15, Uehlein-Proctor discloses the drilling machine of claim 1 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Uehlein-Proctor such that a length of the drilling machine is 400 mm or less, or 350 mm or less, or 280 mm or less, or 265 mm since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Regarding claim 16, Uehlein-Proctor discloses the drilling machine of claim 1 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Uehlein-Proctor such that a distance of the rotor shaft longitudinal axis to the spindle longitudinal axis is 70 mm or more, 90 mm or more, 110 mm or more, 190 mm or less, 170 mm or less, 150 mm or less, or 115 mm since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor (US 6,102,633) in view of Wilbert (US 2009/0028653).
Regarding claim 19, Uehlein-Proctor discloses the drilling machine of claim 1 as set forth above.  Uehlein-Proctor does not disclose wherein an accumulator is provided for supplying power to the drive motor.  Wilbert discloses a drilling machine including an accumulator 96 (See Figures 2 and 3) for supplying power to a drive motor of the drilling machine [0028].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Uehlein-Proctor, in view of Wilbert, to include an accumulator for supplying power to the drive motor in order provide the drilling machine with an alternate power source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722